                  IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           WESTERN DIVISION

                               NO. 5:18-MJ-2088-JG

 INRE: SEIZUREWARRANTFOR                         )
 BANK OF AMERICA ACCOUNTS                        )
 237011763905,237025336014, 237026903844,        )
 237027279409,237005851991,237034389748,         )
 237018033285,696801736,291024427892,            )
 291016081314,291020791292,291015873691,         )
 291022321563,291024427892,237012294884          )

        MOTION TO UNSEAL APPLICATION AND AFFIDAVIT FOR
                      SEIZURE WARRANT

      The United States of America, by and through the United States Attorney for

the Eastern District of North Carolina, hereby moves this Honorable Court to unseal

the Application and Affidavit for Seizure Warrant, and all attachments, regarding

the above-referenced matter.     At this time, all defendants pertaining to the

underlying criminal charges have been apprehended, and the named accounts frozen

and or seized.

      WHEREFORE, the Government moves for an Order unsealing the Application

and Affidavit for Seizure Warrant .




          Case 5:18-mj-02088-JG Document 5 Filed 12/17/18 Page 1 of 5
Respectfully submitted, this   /11a:'; of December, 2018.
                                 ROBERT J. HIGDON, Jr.
                                 United States Attorney


                         BY:
                                 BARBARA D. KOCHER
                                 Assistant United States Attorney
                                 Criminal Division
                                 310 New Bern Avenue, Suite 800
                                 Raleigh, North Carolina 27601
                                 Telephone: 919-856-4530
                                 Email: barb.kocher@usdoj.gov
                                 N .C. State Bar No. 16360




                                    2




   Case 5:18-mj-02088-JG Document 5 Filed 12/17/18 Page 2 of 5
                              CERTIFICATE OF SERVICE

        This is to certify that I have this   /7f,.... day of December 2018, serv~d a copy of
 the foregoing Motion to Unseal Application and Affidavit for Seizure Warrant upon

 the defendants by filing the foregoing with the Clerk of Court, and will send

 notification of such filing via mail to the following counsel of record.


  Benjamin F. Leighton
  Moore & Van Allen PLLC
  100 North Tryon Street, Suite 4700
  Charlotte, NC 28202-4003
. 704-331-1000
  Fax: 704-331-1159
  Email: benleighton@mvalaw.com

James P. McLoughlin, Jr.
Moore & Van Allen
100 N. Tryon St., Suite 4700
Charlotte, NC 28202-4003
704-331-1000
Fax: 704-378-2054
Email: jimmcloughlin@mvalaw.com

Nathan A. White
Moore & Van Allen PLLC
100 North Tryon Street, Suite 4700
Charlotte, NC 28202-4003
704-331-3580
Fax: 704-331-5956
Email: nathanwhite@mvalaw.com




          Case 5:18-mj-02088-JG Document 5 Filed 12/17/18 Page 3 of 5
Damon John Chetson
The Chetson Firm, PLLC
19 W. Hargett St., Suite 508
Raleigh, NC 27601
919-352-9411
Fax: 919-249-1396
Email: damon@chetson.com

Raymond C. Tarlton
Tarlton Polk, PLLC
Post Office Box 1386
150 Fayetteville Street, Suite 930 (Zip 27601)
Raleigh, NC 27602
919-948-6464
Fax: 919-400-4200
Email: rtarlton@tarltonpolk.com

James E. Hairston, Jr.
Hairston Lane Brannon, PA
434 Fayetteville St.
Raleigh, NC 27602
919-838-5295
Fax: 919-838-5299
Email: jhairston@hairstonlane.com

Robert Julius Lane, III
Hairston Lane, PA
Two Hanover Square
434 Fayetteville Street, Suite 2350
Raleigh, NC 27601
919-838-5295
Fax: 888-510-1160
Email: rlane@hlbnclaw.com

Christian Emerson Dysart
Dysart Willis, PLLC
507 N. Blount Street
Raleigh, NC 27604
919-747-8380
Fax: 919-882-1222
Email: christian@dysartwillis.com


                                         2




         Case 5:18-mj-02088-JG Document 5 Filed 12/17/18 Page 4 of 5
Geoffrey Ryan Willis
Dysart Willis, PLLC
507 N. Blount Street
Raleigh, NC 27604
919-747-8380
Fax: 919-882-1222
Email: .ryan@dysartwillis.com



                                    fJ~\-lu a-u-- I) .   /   lov   L--
                                  BARBARA D. KOCHER
                                  Assistant United States Attorney
                                  U.S. Attorney's Office
                                  Eastern District of North Carolina
                                  Criminal Division
                                  310 New Bern Avenue, Suite 800
                                  Raleigh, NC 27601
                                  Telephone: 919-856-4530
                                  Facsimile: 919-856-4828
                                  E-mail: barb.kocher@usdoj.gov
                                  N.C. State Bar #16360




                                    3




        Case 5:18-mj-02088-JG Document 5 Filed 12/17/18 Page 5 of 5
